Citation Nr: 0308179	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating action of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded to the RO in 
August 1999 for further development and consideration.  And 
the Board, itself, undertook still additional development in 
September 2002 pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  


FINDINGS OF FACT

1.  The veteran served on active duty in the military from 
July 1966 to July 1968; his service included a tour of duty 
in Vietnam from October 1967 to June 1968, during which time 
he engaged in combat against enemy forces.  

2.  There is probative medical evidence of record indicating 
the veteran has an anxiety disorder or PTSD related to his 
combat service in Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  And implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The veteran was officially informed of the VCAA in a March 
2001 letter.  And the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) that he has also 
received cited the governing laws and regulations and 
explained the type of evidence needed to prevail.  The March 
2001 VCAA letter, SOC, and SSOCs further discussed what 
specific evidence he was responsible for obtaining and 
submitting, himself, and what specific evidence VA would 
obtain for him.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Therefore, the duty to notify has been 
satisfied.

The duty to assist has been satisfied, as well.  The RO 
obtained the veteran's service medical and personnel records.  
Also, as alluded to earlier, the Board remanded this case to 
the RO in August 1999 to obtain additional supporting medical 
and other evidence, including from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  And the 
Board, itself, undertook still additional evidentiary 
development in September 2002, including obtaining a medical 
nexus opinion concerning whether the veteran's mental illness 
is related to his service in the military-and, particularly, 
incidents that purportedly occurred while he was stationed in 
Vietnam.  Moreover, his Vet Center and VA treatment records 
were obtained and associated with the other evidence of 
record.  Neither he nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
duty to assist has been satisfied, too.

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations because 
it would be inconsequential.  So the Board will address the 
merits of the veteran's claim.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, 
in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App.. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

The veteran's service personnel records indicate that he 
served in Vietnam from October 1967 to June 1968 as a power 
generator specialist (operator/mechanic).  He participated in 
the Vietnam Counteroffensive Phase III and was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  His 
service medical records do not contain any objective clinical 
indications of a psychiatric disability.  

During a VA psychiatric examination in April 1998, however, 
the veteran reported being extremely anxious while in 
Vietnam.  He said, for the most part, he was a generator 
repairman but saw combat during the Tet Offensive when he was 
sent to a bunker to guard a small Vietnamese village.  He 
also said that, while there, he was shot at from a distance.  
But he did not describe that incident as a particularly 
traumatic experience, and he acknowledged that he did not 
have recurrent memories of that event.  He said that he 
continued to be anxious after service and had problems 
sleeping.  He went on to note that he recently was seen at a 
Vet Center and at a VA mental hygiene clinic, where he was 
given psychotropic medication.  He said he lived a withdrawn 
and secluded lifestyle, avoiding TV programs concerning 
Vietnam, and he described severe social anxiety and some 
phobic avoidance of crowded places.  The diagnoses at the 
conclusion of his mental status evaluation were a panic 
disorder with agoraphobia and a schizotypal personality 
disorder.  The examining VA psychiatrist also indicated, 
however, that the veteran was suffering from a chronic 
anxiety disorder that seemed to date back to his military 
service.  

In a statement received in May 1998 from a Vet Center 
Readjustment Counseling Therapist, it was reported that the 
veteran had nightmares of Vietnam experiences that focused on 
his personal neglect of duty, which he felt cost the lives of 
others.  He reported that the constant high frequency noise 
of generators in Vietnam had caused him severe anxiety and 
that, on one occasion, he had accidentally shut down a 
generator causing a radar screen to cease to function and 
temporarily shut down some Hawk missiles.  He also claimed 
that, over the years, he had become obsessed with what he 
described as his "blunder" and had nightmares about it.  
There was a provisional diagnosis of PTSD and a diagnosis of 
a schizotypal personality disorder.  

A March 1998 VA Behavioral Health Intake evaluation indicates 
the veteran might have his present psychiatric symptoms from 
a variety of biological, psychological, and social 
influences.  These included his father's history of heavy 
drinking, although the veteran did not abuse alcohol.  Also, 
his Vietnam exposure (to combat or other stresses) had the 
potential for producing anxiety and might have been enough to 
trigger an anxiety response, which was perhaps otherwise 
dormant due to his predisposition, and might have presented 
itself as the cause for his anxiety at present.  The 
diagnosis was an anxiety disorder not otherwise specified.  
But PTSD and paranoid and schizoid personality disorders were 
to be ruled out.  

VA mental hygiene records include an August 1998 Progress 
Note which states that the veteran presented with a 
generalized anxiety disorder that was now 
service-connected.  

In January 2002 the Director of the USASCRUR submitted 
records and a statement confirming that, in Vietnam, the 
veteran's unit was involved in combat activity in January and 
February 1968 and was subjected to a rocket attack in April 
1968.  

Following a request for additional development by the Board 
in September 2002, additional VA records were received 
including a report of a VA Agent Orange registry examination 
in June 2001.  The diagnoses included PTSD and a 
schizoid personality.  

In an April 2002 administrative decision, the RO determined 
the evidence failed to show that the veteran engaged in 
combat while in Vietnam or that he experienced any of his 
alleged stressors, noting that the January 2002 USASCRUR 
report did not corroborate that he was shot at while on guard 
duty in a bunker or the shutting down of a generator.  While 
that is indeed true, the USASCRUR report did confirm, 
nonetheless, that his unit was involved in combat activity in 
January and February 1968.  So according to the holdings in 
Pentecost and Suozzi, there does not need to be corroboration 
of every detail of his personal participation in that combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  So his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Given the existence of a combat stressor, the diagnoses of 
PTSD, and the various medical opinions of examiners 
indicating the veteran has an acquired psychiatric disability 
that either relates to or dates back to his military service, 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

